DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/7/2021 have been considered but they are not fully persuasive. Applicant argues that the formulas (1), (2), and (3) have been reintroduced as they would have been understood by a person of ordinary skill in the art at the time of filing.  The argument is persuasive concerning formula (3).  The argument is not persuasive concerning formulas (1) and (2).  It is acknowledged (concerning formula (1) for example) that the original disclosure indicates that the size of the angle-FFT of the first device and the second device, represented by Nfft is a term of the formula, as are 1. the angle-index on the angle-FFT of the common dominant signal and 2. the distance from the first virtual RX antenna corresponding to first device and the first virtual RX antenna corresponding to the second device.  It is also acknowledged that one of skill in the art would represent these as “d” and “k” in the formula.  It is additionally acknowledged as argued by Applicant that:

    PNG
    media_image1.png
    100
    650
    media_image1.png
    Greyscale
However, the argument does not clearly establish that one skilled in the art would have recognized from the original disclosure that the specific placement of these terms in the 
	Applicant references a one page excerpt from a document dated 2016 (hereinafter “Oppenheim”) and contends on page 10 that Oppenheim “determines this phase shift using the term 
    PNG
    media_image2.png
    27
    48
    media_image2.png
    Greyscale
 ”, drawing from Oppenheim which shows:

    PNG
    media_image3.png
    83
    415
    media_image3.png
    Greyscale

 Applicant concludes therefore that the person of ordinary skill in the art would have understood that paragraph [0043] (including formula 1) should have read as currently amended.  On page 12 Applicant argues concerning formula (2) that: 
    PNG
    media_image4.png
    55
    651
    media_image4.png
    Greyscale

It is not clear if this is intended as a general unsupported statement or is intended to reference back to Oppenheim for support.  The latter is presumed.  In either case, concerning both formulas the Remarks do not establish a clear line of reasoning between (a) what was known in the art (e.g. regarding a “Circular Shift of a Sequence” and the multiplication of “DFT coefficients of a finite length sequence” by a “linear phase factor” demonstrated by Oppenheim by (77) and (78) referenced in the Remarks) and (b) what was originally disclosed accompanying the erroneous formulas (1) and (2) of the instant application, in order to (c) arrive at the formulas as presented in the amendment, i.e. to demonstrate that one skilled in the art would have recognized from the original disclosure that such was the appropriate correction. As an example only, Oppenheim does not appear to have 
The below argument presented on page 14 of the Remarks concerning the previous rejection regarding enablement is persuasive. The rejection is withdrawn.

    PNG
    media_image5.png
    183
    725
    media_image5.png
    Greyscale


Specification
The amendment filed 4/7/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the replacement of various “2”’s from the originally disclosed formulas (1) and (2) with 2π, Nfft, k, k’, and d.  
Applicant is required to cancel the new matter or clearly demonstrate why one skilled in the art would recognize these replacements as the appropriate corrections in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In accordance with MPEP 2163.06, when the claims have not been amended, per se, but the specification has been amended to add new matter, a rejection of the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, should be made whenever any of the claim limitations are affected by the added material. In this instance, the claims are affected by the added material because such material enables one of ordinary skill in the art to make or use the invention.  The rejection may be overcome by a persuasive showing that one skilled in the art would have recognized the specification amendments as the appropriate correction to the erroneous originally presented formulas (1) and (2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646